Citation Nr: 1819903	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for bilateral ankle disorder.

4.  Entitlement to service connection for bilateral leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Denver Regional Office (RO) in Lakewood, Colorado.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In November 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran raised a new theory of entitlement during his video hearing.  He claimed that his restless leg syndrome, bilateral ankle disorder and bilateral leg disorder are caused by his service-connected disabilities, specifically his right and left knee disabilities.  New VA examinations are needed that provide opinions that address this new theory of entitlement for all of his claimed disabilities.

During the hearing, the Veteran reported relevant private treatment records.  Specifically, he reported treatment from Sky Ridge Hospital in Parker, Colorado, Rose Medical Center in West Colfax, Dr. Teresa Heavel, and Dr. Arthur Howard (orthopedic surgeon).  An attempt should be made to obtain these records.  He also reported records from Advanced Orthopedics at Lowery, but these records already appear to be associated with the claims file.  

In addition, the Board finds that the Veteran has not been provided with secondary service connection notice.  This notice should be provided to the Veteran, and he should be allowed an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran appropriate duty to assist notice regarding the evidence necessary to establish service connection on a secondary basis.  The Veteran should be afforded the appropriate time to respond.
	
2.  Obtain VA treatment records since August 2017 and associate them with the electronic claim file.  All records/responses received must be associated with the electronic claims file.

3.  Contact the Veteran and request that he specifically identify any private medical providers who have treated him for his for restless leg syndrome, obstructive sleep apnea, bilateral ankle disorder, and bilateral leg disorder. He should be requested to provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from such medical providers, to specifically include Sky Ridge Hospital in Parker, Colorado, Rose Medical Center in West Colfax, Dr. Teresa Heavel, and Dr. Arthur Howard (orthopedic surgeon).

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea disability.  The claims file, including copies of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current obstructive sleep apnea and include a detailed description of that history in his or her report.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's obstructive sleep apnea disability is related to the Veteran's active service.

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea disability is caused by his service-connected right and left knee disabilities.   
(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea was aggravated beyond its natural progression by his service-connected right and left knee disabilities. 

If the examiner finds that the obstructive sleep apnea was aggravated, but not caused, by the service-connected knee disabilities, he or she should, to the extent possible, indicate the baseline level of severity of the obstructive sleep apnea and the extent of any aggravation. 

The examiner's attention is directed to the Veteran's statements, that nurses noted that the Veteran had breathing problems after his knee surgeries.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his restless leg syndrome disability.  The claims file, including copies of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current restless leg syndrome and include a detailed description of that history in his or her report.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's restless leg syndrome disability is related to the Veteran's active service.

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's restless leg syndrome disability is caused by his service-connected right and left knee disabilities.   

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's restless leg syndrome was aggravated beyond its natural progression by his service-connected right and left knee disabilities. 

If the examiner finds that the restless leg syndrome was aggravated, but not caused, by the service-connected knee disabilities, he or she should, to the extent possible, indicate the baseline level of severity of the restless leg syndrome and the extent of any aggravation.

He also reported a sedentary lifestyle due to his knee disabilities has caused restless leg syndrome.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle disorder.  The claims file, including copies of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current bilateral ankle disorder and include a detailed description of that history in his or her report.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral ankle disorder is related to the Veteran's active service.

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral ankle disorder is caused by his service-connected right and left knee disabilities.   

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral ankle disorder was aggravated beyond its natural progression by his service-connected right and left knee disabilities. 

If the examiner finds that the bilateral ankle disorder was aggravated, but not caused, by the service-connected knee disabilities, he or she should, to the extent possible, indicate the baseline level of severity of the bilateral ankle disorder and the extent of any aggravation. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
	
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  After obtaining and associating any identified and relevant treatment records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral leg disorder.  The claims file, including copies of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current bilateral leg disorder and include a detailed description of that history in his or her report.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral leg disorder is related to the Veteran's active service.

(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral leg disorder is caused by his service-connected right and left knee disabilities.   

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral leg disorder was aggravated beyond its natural progression by his service-connected right and left knee disabilities. 

If the examiner finds that the bilateral leg disorder was aggravated, but not caused, by the service-connected knee disabilities, he or she should, to the extent possible, indicate the baseline level of severity of the bilateral leg disorder and the extent of any aggravation. 
The examiner's attention is directed to the Veteran's testimony that he had about eight or nine surgeries on his legs.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

8.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board. 
9.  Readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. The record should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




